


EXHIBIT 10.1
                        




February 28, 2014




Mr. Patrick K. Decker
(Address on file with the company)




Dear Patrick:


We are pleased to confirm our offer of employment to join Xylem Inc. (“Xylem” or
“Company”) as President and Chief Executive Officer. You will be based at our
headquarters location in Rye Brook, New York. Your first day of employment (the
“Commencement Date”) is expected to be on or about Monday, March 17, 2014. In
this position, you will report directly to the Xylem Board of Directors.
Effective the Commencement Date, you will be appointed as a Class I director on
the Board of Directors of the Company, and thereafter will be nominated for
reelection as a director, together with other members of that Class of
directors, by the shareholders.


Below are the terms of the offer we discussed:
•
Annual Base Salary: Your base salary will be $925,000 per year (“Base Salary”)
payable in bi-weekly installments.

•
Annual Incentive: You will be eligible to participate in the Executive Annual
Incentive Program (the “Annual Incentive Program”) for the performance year
2014, according to the approved parameters of the program. Your annual incentive
target will be calculated at 115% of your Base Salary (your “Target Annual
Incentive”). The Annual Incentive Program is based on both Company and
individual performance, as determined by the Xylem Leadership Development and
Compensation Committee (the “Committee”). Approved incentive awards are paid no
later than March 15 for performance from the previous calendar year. Your 2014
earned incentive will not be prorated as long as the Commencement Date occurs on
or before March 31, 2014. The Annual Incentive Program is subject to shareholder
approval of the performance-based provisions of the Xylem Annual Incentive Plan
for Executive Officers. Additional details about the Annual Incentive Program
will be provided later under separate cover.

•
Long-Term Incentive Award Grant: You will be eligible to participate in Xylem’s
Long-term Equity Incentive Program (“LTI Program”) with a target annual award
value of $4,500,000. For 2014, your award under the LTI Program will be
comprised of 34% stock options, 33% restricted stock units (“RSUs”) and 33%
performance share units (“PSUs”). Your 2014 long-term incentive grant will not
be pro-rated as long as the Commencement Date occurs on or before March 31,
2014. Your awards under the LTI Program will be subject to the terms and
conditions of the award agreements, as approved from time to time by the
Committee. The LTI Program is subject to shareholder approval of the
performance-based provisions of Xylem’s 2011 Omnibus Incentive Plan (or any
successor thereto). Additional details about the LTI Program will be provided
later under separate cover.

•
Sign-On RSU Grant: You will also be eligible for a special new hire RSU grant of
45,000 RSUs upon the Commencement Date in recognition of equity awards you have
forfeited upon accepting Xylem’s offer of employment (the “Sign-On RSUs”). The
vesting schedule for the Sign-On RSUs will provide that, subject to your
continued employment (except as provided below), 50% of the Sign-On RSUs will
vest on the second anniversary of the grant date and the remaining 50% of the
Sign-On RSUs will vest on the third anniversary of the grant date. Should your
employment be terminated by Xylem other than for Cause (as defined in
Appendix A) before your Sign-On RSUs vest in full, they will continue to vest
over the Severance Pay Period (as defined in Appendix A) provided that you
continue to comply with the Restrictive Covenants, as set forth in Appendix A.
Any Sign-On RSUs that remain unvested at the cessation of the Severance Pay
Period (or earlier if you breach the Restrictive


1

--------------------------------------------------------------------------------




Covenants) will be forfeited. The Sign-On RSUs will be granted under Xylem’s
2011 Omnibus Incentive Plan (or any successor thereto) pursuant to an award
agreement approved by the Committee and consistent with Xylem’s standard form of
restricted stock unit agreement except as otherwise provided herein.
•
Benefits Plans: You and your eligible dependents may enroll for coverage under
the various plans comprising the Xylem Benefits Program for U.S. Salaried
Employees when you satisfy participation conditions. Coverage begins on your
first day of employment. Among those benefits are:



•
Xylem Retirement Savings Plan

•
Xylem Supplemental Retirement Savings Plan

•
Xylem Deferred Compensation Plan

•
Salaried Medical Plan through Empire BlueCross BlueShield

•
Medco Prescription Drug Coverage

•
Salaried Dental Plan through MetLife

•
Vision Care through EyeMed

•
Flexible Spending Accounts

•
Health Savings Account (coupled with High Deductible Health Plan)

•
Short- and Long-term Disability Plans

•
Salaried Life Insurance Plan

•
Accidental Death & Dismemberment Insurance Plan



•
Paid Time Off (PTO): Xylem provides Paid Time Off (“PTO”) to benefits-eligible
employees to enable time off from work. PTO includes holidays and a single bank
of hours employees can use for sick, vacation and/or other personal reasons. You
will be eligible for up to 23 days of PTO annually. PTO is accrued on a
bi-weekly basis and actual PTO earned is based on total eligible hours worked
and/or utilized during each pay period. In addition, Xylem recognizes 12 PTO
holidays per year which includes a one-week office shut-down at the end of the
year, between December 25th and New Year’s Day. Below is the PTO accrual
schedule for completed years of service.



Completed Years of Service
 
Bi-Weekly Accrual Rate
(Full-Time)
 
Equivalent Days
Annually
(Full-Time)
Senior Exec New Hire
 
7.08 hours
 
23 days (184 hours)
15 through 24
 
7.70 hours
 
25 days (200 hours)
25 or more
 
9.24 hours
 
30 days (240 hours)



•
Relocation:  You (and your family) will be relocated to the New York area as per
the terms of the Xylem U.S. Domestic Relocation Policy. 

•
Termination of Employment: You will not be eligible for Severance Pay if your
employment is terminated by Xylem for Cause or if you voluntarily terminate your
employment for any reason. Specific details are provided in Appendix A attached.

•
Legal Fees:  You will be eligible for a lump sum payment of up to a maximum of
$20,000 (subject to applicable withholding taxes) to be applied towards attorney
fees directly related to your acceptance of Xylem’s offer of employment.

•
Withholding: Xylem may withhold from any payment any taxes that are required to
be withheld under any law, rule or regulation.




2

--------------------------------------------------------------------------------




A comprehensive description of Xylem’s benefits and an employee contribution
summary will be sent to you under separate cover for your information and
planning purposes.


As a condition of your employment you hereby represent to Xylem that the
execution and delivery of this letter agreement by you and Xylem and the
performance of your duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement or other agreement
or policy to which you are a party or otherwise bound.


The terms and conditions of your employment will be governed by Xylem’s
policies, for which you will have access upon hire, including Xylem’s clawback
policy as may be amended from time to time. Among the policies is our
recognition that employment is at-will, that is, either party maintains the
right to end the employment relationship at any time for any reason not
otherwise prohibited by law, subject to any entitlement to Severance Pay as may
apply hereunder. Our Pre-Placement Screening Policy also provides this offer is
contingent upon successful completion of a drug-screening test. This letter
agreement constitutes the entire agreement between us with respect to your
employment with Xylem and supercedes any prior agreements or understandings
relating thereto. This letter agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of law principles thereof and may be executed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


Beginning with your tenure as an officer and/or director of the Company, Xylem
will indemnify you and hold you harmless (including advances of attorneys fees
and costs) to the maximum extent permitted under Xylem’s charter and by-laws and
in any event no less favorably than that which is provided to other Xylem
officers and directors.. Xylem will cover you as an insured under any contract
of officers and directors liability insurance that covers members of the Board
of Directors from time to time, which coverage shall continue after any
termination of your employment or cessation as a director for such time as you
may be subject to any liability for your acts and omissions for which you may be
entitled to such indemnification.


Patrick, we truly look forward to you joining the Xylem team! We are confident
you have a great deal to contribute to our organization and believe it will
prove to be a tremendous opportunity for you and the entire Company. Please
acknowledge your acceptance of our offer by signing one copy of this letter and
returning it to my attention as soon as possible. You should also retain a copy
for your personal files.


    
Very truly yours,
 
 
 
/s/ Markos I. Tambakeras
 
Markos I. Tambakeras
 
Chairman, Xylem Board of Directors

 









The above offer is accepted subject to the foregoing conditions.




/s/ Patrick K. Decker
 
2/28/2014
Patrick K. Decker
 
Date












3

--------------------------------------------------------------------------------






APPENDIX A: ADDITIONAL TERMS AND CONDITIONS




The following sets forth the terms providing, among other things, the treatment
upon a termination of your employment with Xylem. Severance Pay is subject to a
signed Release as provided below.


1)
Termination of Employment for Cause: You will not be eligible for Severance Pay
if your employment is terminated by the Company for Cause or if you terminate
your employment for any reason (including as a result of your retirement after
reaching the Normal Retirement Date (as defined below) or failing to return from
an approved leave of absence, including a medical leave of absence).

a)
“Cause” shall mean action by you involving willful malfeasance or gross
negligence, your willful and material breach of the Restrictive Covenants
(defined in Section 5 below), your plea of nolo contendere to, or conviction of,
a felony; or your failure to act involving material nonfeasance that would tend
to have a materially adverse effect on the Company. No act or omission on your
part shall be considered “willful” unless it is done or committed in bad faith
or without reasonable belief that the action or omission was in the best
interests of the Company.

b)
“Normal Retirement Date” shall mean the first day of the month which coincides
with or follows your 65th birthday.


2)
Severance Pay Upon Termination of Employment Not for Cause: Subject to your
participation in the Special Senior Executive Severance Pay Plan (below), if the
Company terminates your employment other than for Cause and other than as a
result of your death or disability, in any case prior to your Normal Retirement
Date, you shall be provided cash severance pay in an amount equal to two (2)
times the sum of (x) the annual Base Salary in effect on the effective date of
termination of your employment (the “Scheduled Termination Date”) and (y) the
greater of (i) the amount paid or payable to you under the Annual Incentive
Program in respect of the fiscal year ending before the Scheduled Termination
Date (which for such purpose shall be $1,063,750 if the Scheduled Termination
Date occurs during the 2014 fiscal year or during the portion of the 2015 fiscal
year before the first such amount becomes paid or payable) or (ii) the average
of the amounts paid or payable to you under the Annual Incentive Program for the
three (3) fiscal years ending before your termination of employment and such
average will be calculated over a shorter number of fiscal years if your
combined employment with Xylem is less than three (3) fiscal years (two times
the sum of (x) and (y), together the “Severance Pay”).
a) Terms and Conditions Applicable to Severance Pay. Severance Pay shall be paid
in the form of
periodic payments over a period of 24 months after the Scheduled Termination
Date according to the

regular payroll schedule (the “Severance Pay Period”).
        i. Severance Pay will, subject to your obligation to timely execute and
deliver to the Company and
         not to revoke the Release (as defined in Section 6 below), commence on
the first business day
after the 60th day following the Scheduled Termination Date, with any
installments of Severance
Pay that would otherwise have been paid during the 60 days after the Scheduled
Termination
Date delayed and paid in a lump sum on such 60th day after the Scheduled
Termination Date.
ii. During the Severance Pay Period you must continue to be available to render
to the Company
     reasonable assistance, consistent with the level of your prior position
with the Company, at times
         and locations that are mutually acceptable.
        iii. Severance Pay will cease if you are rehired by the Company;
however, you are under no
obligation to mitigate the Severance Pay by seeking other employment, and there
will be no offset for subsequent employer compensation. You agree to promptly
notify Xylem in the event you become employed by a different employer during the
Severance Pay Period.

3)
Benefits During Severance Pay: During the Severance Pay Period, to the extent
permitted by law and the terms of the applicable plans, you will continue to be
eligible for participation in Xylem’s group health, dental


4

--------------------------------------------------------------------------------




and vision plan(s); provided that continued participation beyond your
termination of employment will be permitted only to the extent continued
participation does not result in the imposition of excise taxes or penalties on
Xylem and in the event of such tax or penalty the Company will pay you cash
installments during the Severance Pay Period in an amount equal to premiums that
otherwise would be payable to continue such benefits as if covered under COBRA
(whether or not so covered), less withholding taxes. For the avoidance of doubt,
following your Scheduled Termination Date you will cease to be eligible to
participate in any Xylem life insurance (subject to any conversion rights),
Xylem tax qualified retirement plans, non-qualified excess or supplemental
benefit plans, short-term or long-term disability plans, the Xylem business
travel accident plan or any new employee benefit plan or any improvement to any
existing employee benefit plan adopted by Xylem after the Scheduled Termination
Date.

4)
Excluded Executive Compensation Plans, Programs, and Arrangements: During the
Severance Pay Period, you will not be eligible to accrue any PTO or participate
in or receive any awards except as specifically provided in this Appendix.
Without limiting the foregoing statement, you will specifically not be eligible
to participate in any (i) bonus or incentive program, (ii) special termination
programs, (iii) stock option or stock related plans for executives (provided
that you will be eligible to exercise any outstanding stock options in
accordance with the terms of any applicable stock option plan and to continue to
vest, as applicable, in your Sign-On RSUs), (iv) new or revised executive
compensation programs that may be introduced after the Scheduled Termination
Date or (v) other executive compensation program, plan, arrangement, practice,
policy or perquisites, unless specifically authorized by Xylem in writing.


5)
Restrictive Covenants: If during the Severance Pay Period, you (i) engage in any
activity which is inimical to the best interests of the Company; (ii) disparage
either Xylem or any of its employees; (iii) fail to comply with any Company
Covenant Against Disclosure and Assignment of Rights to Intellectual Property;
(iv) without Xylem’s prior written consent, induce any employee of Xylem to
leave his or her Company employment; (v) without Xylem’s prior written consent,
engage in, become affiliated with, or become employed by any business
competitive with Xylem; or (vi) materially fail to comply with applicable
provisions of Xylem’s Code of Conduct or applicable Xylem Corporate Policies or
any applicable subsidiary of Xylem Code or policies, then Xylem will have no
further obligation to provide Severance Pay (the restrictions described in
clauses (i)-(iv) being defined as the “Restrictive Covenants”). Xylem agrees to
use reasonable efforts to prevent its Section 16 officers and its directors not
to disparage you during the Severance Pay Period and Xylem will not authorize
public statements or public filings to disparage you during the Severance Pay
Period.


6)
Release: Xylem shall not be required to pay or continue any installments of
Severance Pay or provide any termination benefits in accordance with this
agreement unless you execute and deliver to Xylem a release of claims, in a form
provided by Xylem, pursuant to which you discharge and release Xylem, its
affiliates, and their respective directors, officers, employees and employee
benefit plans from all claims (other than for benefits to which you are entitled
under any Xylem employee benefit plans) arising out of your employment or
termination of employment (the “Release”), and the Release is not revoked by you
within the seven-day statutory revocation period. You will also be required to
resign your officership and any directorship upon your last day of active
service with Xylem.


7)
Treatment of Severance Pay and Other Compensation: Any Severance Pay or other
compensation, including but not limited to any equity awards provided to you
under this agreement, are intended to be treated in a manner consistent with the
provisions of Section 409A of the Code. Coordination of Severance Pay with any
pay or benefits provided by any applicable Company short-term or long-term
disability plan shall be in accordance with the provisions of those plans.



8)
Miscellaneous: Except as provided in this agreement, you shall not be entitled
to any notice of termination or pay in lieu thereof.
a) In cases where Severance Pay is provided under this agreement, pay in lieu of
any unused current year



5

--------------------------------------------------------------------------------




PTO will be paid to you in a lump sum.
b) Benefits under this agreement are paid for entirely by the Company from its
general assets.
c) Any outstanding long-term incentive awards will be treated in accordance with
the applicable plans and
award agreements.

9)
Termination in Connection with or Following an Acceleration Event: If your
employment is terminated due to a “Qualifying Termination” under the terms of
the Special Senior Executive Severance Pay Plan (see most recent publicly filed
plan document), you will be entitled to receive the severance benefits provided
under the terms of the Special Senior Executive Severance Pay Plan, subject to
the offset provisions set forth therein. For purposes of the Special Senior
Executive Severance Pay Plan, you will be a “Band A” executive.


10)
Compliance with Section 409A of the Code: This agreement is intended to comply
with Section 409A of the Code and will be interpreted in a manner intended to
comply with Section 409A of the Internal Revenue Code (the “Code”).
Notwithstanding anything herein to the contrary, (i) any payments that qualify
for the “short-term deferral” exception or another exception under Section 409A
of the Code shall be paid under the applicable exception, (ii) to the extent
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, all payments made and benefits provided upon your termination
of employment shall only be made and provided upon a “separation from service”
within the meaning of Section 409A of the Code, (iii) if at the time of your
termination of employment with the Company you are a “specified employee” as
defined in Section 409A of the Code and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six months following your termination of employment with the Company (or
the earliest date as is permitted under Section 409A of the Code without any
accelerated or additional tax under Section 409A of the Code), at which point
all payments deferred pursuant to such six-month delay shall be paid to you in a
lump sum, and (iv) if any other payments of money or other benefits due
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral would avoid such accelerated or additional tax under Section 409A of
the Code, or otherwise such payment or other benefits shall be restructured, to
the extent possible, in a manner, determined by the Company, that does not cause
such an accelerated or additional tax. To the extent any reimbursements or
in-kind benefits due under this letter agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv). Each payment made under this letter agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. The Company shall consult with you in good faith regarding the
implementation of the provisions of this section; provided that neither the
Company nor any of its employees or representatives shall have any liability to
you with respect thereto.


6